Citation Nr: 0807999	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
July 1946 and from June 1951 to November 1956.  He died in 
March 2003.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appellant testified before the undersigned at a January 
2006 hearing at the RO.  A transcript of the hearing is on 
file.

By decision of May 2006, the instant issues were denied by 
the Board.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The decision, 
as to the instant issues, was vacated and remanded to the 
Board pursuant to Court Order of April 2007 which 
incorporated a Joint Motion for Partial Remand (Joint Motion) 
made by the parties. 

The Board remanded this case in July 2007 and it has been 
returned for review by the Board.  




FINDINGS OF FACTS

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died in March 2003.  The death certificate 
lists the immediate cause of death as acute myocardial 
infarction, due to or as a consequence of congestive heart 
failure, due to or as a consequence of pneumonia.  
Cardiovascular disease was not shown in service or within 1 
year from separation from either period of service.

3.  At the time of the veteran's death, the veteran had a 
total disability rating on the basis of unemployability as 
due to service-connected disability (TDIU) effective from 
April 12, 1993.  His combined rating for multiple service-
connected disabilities was 90 percent, effective from April 
12, 1993; the veteran had no pending claims at the time of 
his death.

4.  At the time of death, service connection was granted for 
post-traumatic stress disorder (PTSD), rated 70 percent 
disabling; arthritis of the lumbar spine, rated 40 percent 
disabling; arthritis of the cervical spine, rated 20 percent 
disabling; arthritis of the left knee, rated 10 percent 
disabling; a scar on the dorsum of the right hand, rated 10 
percent disabling; and, a skin disorder of the hands and 
feet, rated noncompensably disabling.

5.  There is no competent medical evidence demonstrating a 
causal relationship between the veteran's military service or 
any disability or disease in service, and the cause of his 
death.

6.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he otherwise shown to be 
entitled to a total rating for the 10 year period prior to 
his death.

CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  Cardiovascular disease was not incurred in 
or aggravated by service, may not be presumed therein, and is 
not shown to be related to service connected disorders.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and her representative argue in various 
statements, and during her hearing before the undersigned, 
that her husband's service-connected PTSD caused mental 
disability such that he wanted to commit suicide.  She 
maintains that prior to his death, he received psychiatric 
treatment for PTSD symptoms including suicidal behavior, and 
despite warnings from the physician, he checked himself out 
of the hospital in February 2003 when told that it might be 
fatal.  She points out that by doing so, he ultimately caused 
his death.

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002).  There is no indication that there is 
additional evidence or development that should be undertaken.  
Further, the appellant was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of June 2003, September 2007, 
and November 2007 provided pertinent notice and development 
information.

Although the Board has reviewed all of the evidence of record 
submitted in support of the claims, and the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Accordingly, only the salient records will 
be discussed below.

It is noted that pursuant to Court remand, additional VA 
letters were received and appellant was contacted to sign 
releases to obtain private records.  Those documents were not 
returned so VA has no authority to obtain private records.

Service connection for the cause of death

The veteran died in March 2003.  His death certificate shows 
that his immediate cause of death was acute myocardial 
infarction, due to or as a consequence of congestive heart 
failure, due to or as a consequence of pneumonia.  

At the time of his death, the veteran was service-connected 
for PTSD, arthritis of lumbar spine, arthritis of cervical 
spine, arthritis of the left knee, scar on the dorsum of the 
right hand, and dermatophytosis of the hands and feet.  His 
combined rating for service-connected disabilities was 90 
percent, effective from April 12, 1993.  He was also awarded 
a total disability rating on the basis of individual 
unemployability due to service-connected disability (TDIU), 
effective from April 12, 1993.  The veteran had no pending 
claims at the time of his death.

Initially, the Board notes that the veteran's service medical 
records do not reflect the presence of any respiratory or 
heart problems.  The medical evidence, in fact, first shows 
the presence of a heart disability in 1984; however, this is 
approximately 28 years following his separation from service.  
The medical evidence does not demonstrate that a cardiac 
disorder had been manifested prior to that date, and 
specifically does not demonstrate that it had been manifested 
to a compensable degree (that is, 10 percent disabling) 
within one year after his separation from service in November 
1956.  Further, there is no evidence of a respiratory problem 
until his death in 2003, nearly 47 years after service 
discharge.  

More importantly, there is no medical evidence linking his 
causes of death to service.  There is no objective medical 
evidence in the record to support her assertions that the 
veteran meant to commit suicide by leaving the hospital the 
first time.  The veteran's terminal hospitalization records 
show treatment for non service-connected disorders, which 
have not been related to his military service, or to any of 
his service-connected disabilities.  No suicidal psychiatric 
episodes were noted on any hospitalizations.  

Reviewing private reports recorded prior to his death, the 
veteran was hospitalized from July to August 2002.  These 
records show that he fell and experienced confusion, with no 
head trauma and no loss of consciousness or other injuries.  
He was hospitalized again in February 2003 for shortness of 
breath secondary to chronic obstructive pulmonary disorder 
versus congestive heart failure.  On both occasions, the 
veteran was noted as awake, alert, and oriented times three.  
On hospitalization in February 2003, the private examiner 
noted that the veteran had a history of coronary artery 
disease status post coronary artery bypass graft surgery, and 
a history of PTSD, among other listed disabilities.  He was 
adamant about his refusal to stay in the hospital, and was 
instructed on the risks of seizure, myocardial infarction and 
cardiac arrythmias if he went home.  No psychiatric suicidal 
episodes were noted.  The veteran went home, and was 
readmitted later in February 2003 for similar problems.  He 
began to do progressively better, but expired two weeks 
thereafter while hospitalized, on March 6, 2003.  There was 
no autopsy performed.

Although the appellant testified to her belief that the 
veteran was reckless with respect to his health because he 
wanted to commit suicide, he died of cardiac and pulmonary 
complications which have not been medically related to his 
PTSD.  Notably, the veteran was rated at 70 percent for his 
PTSD, which rating remained unchanged since 1993.  Further, 
the appellant's statements do not constitute competent 
medical evidence, since, as a layperson, she has no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder.  Records do not indicate that suicide 
was a concern of the treating physicians.

In light of the above, the Board finds that the preponderance 
of the evidence demonstrates that the veteran's causes of 
death are not related to service or to a service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to DIC benefits

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that he veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

The veteran did not have a disability that was continuously 
rated totally disabling for a period of one year or more 
immediately preceding death; he died more than 10 years 
following his retirement from active service; and he was not 
receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  At the time of the veteran's death in March 2003, he 
had a combined rating of 90 percent for his service-connected 
disabilities, and a TDIU effective from April 12, 1993.  This 
effective date was assigned based on a reopened claim for 
increased benefits.  A May 1993 psychiatric examination noted 
that the veteran was unemployable due to psychiatric 
impairment.  There is no earlier claim, nor is there earlier 
evidence that the veteran was unemployable due solely to his 
service connected disorders prior to this date.

Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


